DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Chosokabe et al. U.S. Patent Publication No. 2011/0248905 (Chosokabe) in view of Gagnon U.S. Patent No. 1,842,377 (hereinafter Gagnon).
Consider claim 4, Chosokabe teaches a head-mounted display apparatus, comprising (Figures 1-5): a display unit configured to emit image light to display an image formed by the image light (Figures 1 and 3, housing 113 includes LCD 151); a support portion configured to support the display unit (Figures 1 and 3, housing 113); and a first temple and a second temple each pivotally provided on the support portion (Figure 3 and [0194], temples 13 and hinges 12), wherein the support portion includes a first shaft support portion pivotally supporting the first temple about a first pivot shaft  (Figure 3 and [0194], shaft 12 for right temple 13) and a second shaft support portion pivotally supporting the second temple about a second pivot shaft (Figure 3 and [0194], shaft 12 for left temple 13), a first direction is a direction from the first shaft support portion toward the second shaft portion (x-direction in figure 3), a second direction is a direction from a rear side of the head-mounted display apparatus toward a front side of the head mounted display apparatus (y-direction in figure 13), the second direction is intersecting with the first direction (x-y), the first pivot shaft is overlapped with the second pivot shaft when viewed in the first direction (when viewed from x-direction (or side direction, see also figure 4), shafts 12overlap to each other).
Chosokabe does not appear to specifically disclose a first distance is between a lower end of the first pivot shaft and a lower end of the second pivot shaft, a second distance is between an upper end of the first pivot shaft and an upper end of the second pivot shaft, the first distance is shorter than the second distance when viewed in the second direction. 
However, in a related field of endeavor, Gagnon teaches eyeglasses in figure 1 and further teaches a first distance is between a lower end of the first pivot shaft and a lower end of the second pivot shaft, a second distance is between an upper end of the first pivot shaft and an upper end of the second pivot shaft, the first distance is shorter than the second distance when viewed in the second direction (Figure 2, see 10 in A).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to provide a particular inclination for the shaft as taught by Gagnon with the benefit that mounting may be folded to a compact shape when not in use to permit its insertion in a relatively small spectacle case as suggested in column 1, lines 5-10).

Consider claim 6, Chosokabe and Gagnon teaches all the limitations of claim 4. In addition, Chosokabe teaches the display includes an image emitter configured to emit the image light (Figure 1, 151, 153) and a light-guiding portion configured to guide the image light emitted from the image emitter to a predetermined visual recognition position (Figure 1, 112, 152, 124) and at least one temple of the first temple and the second temple is positioned on a center side of the head-mounted display apparatus in the first direction with respect to the image emitter (Figure 3, 13 and 113 and direction from 13 to 113 when folded).

Consider claim 7, Chosokabe and Gagnon teaches all the limitations of claim 4. In addition, Chosokabe teaches the first temple includes a first extension portion coupled with the first shaft support portion (Figure 4, 13 coupled to 12 (see also figure 3)) and a first modern provided on a side of the first extension portion opposite to the first shaft support portion (Figure 4, 14), the second temple includes a second extension portion coupled with the second shaft support portion (Figure 4, second 13 coupled to second 12 (see also figure 3)) and a second modern provided on a side of the second extension portion opposite to the second shaft support portion (Figure 4, second 14), a third direction is a direction from a bottom of the head-mounted display apparatus to top of the head-mounted display apparatus when viewed from the second direction (Y-direction in figure 4; z-direction in figure 3), the third direction is intersecting with the first direction, the third direction is intersecting with the second direction (z-direction in figure 3 intersects y-direction and x-direction), 
Chosokabe does not appear to specifically disclose when a state in which the first temple is folded at the first shaft support portion when viewed from the second direction, and a first length in the third direction between an upper end of the apparatus and a lower end of tip portion of the first modern when a state in which the first temple is folded at the first shaft support portion in view from the second direction is shorter than a second length in the third direction between the upper end of the apparatus and the lower end of tip portion of the first modern when a state in which the first temple is stretched at the first shaft support portion when viewed from the second direction.
However, Gagnon teaches when a state in which the first temple is folded at the first shaft support portion when viewed from the second direction, and a first length in the third direction between an upper end of the apparatus and a lower end of tip portion of the first modern when a state in which the first temple is folded at the first shaft support portion in view from the second direction is shorter than a second length in the third direction between the upper end of the apparatus and the lower end of tip portion of the first modern when a state in which the first temple is stretched at the first shaft support portion when viewed from the second direction (a length (y-direction length in figure 2) between upper end 1 and lower end of 13 when folded at 10 is shorter than a second length (y-direction length in figure 2) between upper end 1 and lower end of 13 when stretched due to the inclination of 10).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to provide a particular inclination for the shaft as taught by Gagnon with the benefit that mounting may be folded to a compact shape when not in use to permit its insertion in a relatively small spectacle case as suggested in column 1, lines 5-10).

Consider claim 8, Chosokabe and Gagnon teaches all the limitations of claim 7. In addition, Gagnon teaches wherein when a state in which the first temple is folded at the first shaft support portion when viewed from the second direction, the first extension portion is extending in the third direction (Figure 1, temples has an inclination (and thus comprises a third direction or extending in the y direction of figure 1)), and when a state in which the second temple is folded at the second shaft support portion when viewed from the second direction, the second extension portion is extending in the third direction (Figure 1, temples has an inclination (and thus comprises a third direction or extending in the y direction of figure 1)).

Consider claim 9, Chosokabe and Gagnon teaches all the limitations of claim 8. In addition, Gagnon teaches when a state in which the first temple is folded at the first shaft support portion when viewed from the second direction, the first modern is extending in an opposite direction that is opposite to the third direction (Figure 1, 13 comprises a downward inclination (and thus comprises opposite third direction in figure 1)) and when a state in which the second temple is folded at the second shaft support portion when viewed from the second direction, the second modern is extending in the opposite direction (Figure 1, 13 comprises a downward inclination (and thus comprises opposite third direction in figure 1)).

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (see Gagnon).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Myer U.S. Patent No. 4,153,347 teaches an inclined pivot pin 13 as shown in figure 1.
Jeaneret U.S. Patent No. 1,576,873 teaches an inclined pivot pin 15 in figures 1-3. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621